Atkinson, J.
The evidence introduced by the State indicated that the accused, who was a strong, vigorous man, killed the deceased,, who was an old man, some 80 years of age, by striking him from behind with a stick. The exact size and weight of the stick are not definitely set forth in the evidence as it appears in the record. The accused in his statement claimed that the deceased poked him in the back with a stick with which the deceased was walking, and that he hastily caught up the root of a tree which was lying near by, and struck the deceased, without any intention to kill; and also that he had recently been wounded in the hand, which was swollen. The presiding judge was requested in writing to charge upon the subject of involuntary manslaughter, but refused to charge as requested, and in his general charge limited the jury to the consideration of whether the accused was guilty of murder or of voluntary manslaughter, or was not guilty of any offense. The foregoing statement is sufficient to show that this ruling was erroneous. See Dorsey v. State, 126 Ga. 633 (55 S. E. 479), and cases cited ; Joiner v. State, 129 Ga. 295 (58 S. E. 859).

Judgment reversed.


All the Justices concur.